Approval of the Minutes of the previous sitting
Ladies and gentlemen, first of all I must inform you that it has not yet been possible to make available all of the language versions of the Minutes. The approval of the Minutes for yesterday' s sitting is therefore postponed until all the versions are available.
The reason for the delay is that we have more than 200 pages of roll-call votes, which have cost Parliament' s budget the modest sum of BEF 4 million. We are therefore currently producing the remaining versions. I hope that all the groups will bear in mind how much requests for roll-call votes cost Parliament' s budget. Therefore, when we have the remaining versions we will proceed with the approval of the Minutes.
Mr President, on a point of order I should like to draw the attention of the House to a very serious incident which occurred yesterday in my constituency of Sunderland, in England. A fruit and vegetable wholesaler had his premises raided by police and trading standards officers, who seized the weighing equipment which he used to dispense his produce in the traditional British units of pounds and ounces. Apparently this is now in contravention of an EU directive, although there is a legal doubt about this.
I hope the President will join with me in condemning this extremely heavy-handed reaction and write to my constituent offering the full support of the House in his fight against this nonsense. If Members are wondering why the EU is so unpopular in the United Kingdom, it is because of incidents such as this.
Mr Callanan, I am extremely concerned about this very serious attack on British tradition, and it will be duly discussed. However, this was not, in my opinion, a point of order.
Mr President, I just wanted to say something about the Minutes, although it is not yet time for them to be approved. However, it might be possible to make a correction to them already. Yesterday, with Mr Karas' excellent report, I had intended to vote in favour of paragraph 5, a particularly good one. I accidentally voted against it. I would ask you to correct this.
This has been noted.
Mr President, I should like to ask you to instruct the Security Service to investigate what has been going on. When I came into my office this morning, the door was open, even though I know for sure that I closed it last night, and my computer was switched on, even though I am quite certain that I switched it off last night. I think that what went on there last night must be investigated at any rate.
Mrs Gebhardt, this is a concern that I share, because exactly the same thing has been happening to me for two days. We will therefore notify our security services.
Mr President, I respect the fact that you cannot put the Minutes to the vote yet, but I would just like to comment on a matter which was raised yesterday. At the beginning of the topical and urgent debate, we had a discussion on the application of Rule 146 of the Rules of Procedure, that is to say adjournment of a debate. The President declared this not applicable to the topical debate. I wonder how it is possible for a rule of the Rules of Procedure not to apply to a situation without it being further mentioned in the Rules of Procedure. Rule 146 was clearly cancelled out in that instance. I would therefore ask whether the Committee on the Rules of Procedure or the President could explain in what instances Rule 146 would apply. Yesterday' s incident caused a great deal of confusion.
Mr Maaten, Rule 50(6) stipulates that Rules 143, 144 and 146 shall not apply to those resolutions. This means that the president of the sitting strictly applied the Rules of Procedure.
Mr President, on the point that Mr Callanan raised a couple of moments ago, I suggest that instead of raising the matter with you he should raise it with the Queen of the United Kingdom as she seems to have an opinion on most European issues these days.
I have taken note of this peculiar point of order.
I would like to inform you that, as you are aware, yesterday a tragic road accident occurred in Spain, near Soria, in which 2 drivers and 25 teenagers died. The President has decided to send our condolences to the families and to the respective authorities. I think that this goes some way to satisfying the requests that were made during the debate yesterday.
Mr President, of course, the Catalan Members here today, such as yourself, Mr Gasòliba and I, are particularly affected by this tragedy. Aside from the rightful decision by the President to send her condolences to the families of the victims, perhaps, Mr President, it would be helpful if that communication from the President urged all the authorities responsible for transport in the European Union once again to step up the application of legislation and the monitoring of safety conditions for the transport of both school children and pensioners, who have frequently been victims of such tragedies.
This will be done.
Mr President, you said that recorded votes cost 4 million from Parliament' s budget. Could you ask the Committee on Rules of Procedure to look at the following point: we all respect the principles of power with responsibility and subsidiarity so every time a group asks for a recorded vote could a certain sum be debited from the budget allocated to it by Parliament?
Mr Newton Dunn, I am afraid to say that this is not an original idea. It is not the first time that it has been discussed. I think that there could be a better solution in the context of the reform of working methods that is currently being examined by the Bureau and the Conference of Presidents. There are a few documents from a working group chaired by Vice-President Provan, which deal with these matters and which have now been passed on to the groups to be discussed. Working Document No 4 specifically deals with the actual mechanics of the plenary session, and I think that would be the appropriate environment for this type of discussion and for making improvements to our working methods.
Mr President, I have the following question to ask: we have just received the printed version of the texts adopted. We have received the bulky paper version with the numerous roll­call votes, but what is missing is the verbatim report of proceedings for yesterday' s topical and urgent debate. Topical and urgent subjects of major importance are being postponed until Thursdays, certainly not without good reason, but urgent topics also need to be dealt with urgently as well. We have taken the floor on many occasions. I recall the subject of Tibet being discussed on the Dalai Lama' s 65th birthday yesterday. The people are keen to hear that there was great unity here in the European Parliament, how this came about, and what the outcome of our debate was.
It has happened before in my experience that we have only had one opportunity to avail ourselves of the verbatim report of proceedings for the Thursday topical and urgent debate, and that was on the Wednesday of the following week. Hence, the question: when will we receive the verbatim report of proceedings for these topical and urgent subjects of major importance?
Mr Mann, this week at least, the verbatim report of proceedings has been available to all Members from 10 a.m. onwards on the following day. I would be surprised if today we were not in a position to do the same.
Vote
Mr President, although we consider the prospect of developing short sea shipping in Europe, as well as inland waterway transport, as something positive, Armonia Bordes, Chantal Cauquil and I have chosen, nevertheless, to abstain from voting on this proposal.
The report indicates that the large sums of money which need to be invested in order to develop the infrastructure will come from public funds, whereas the way in which the infrastructure is used will be governed primarily by the requirements for profitability and competitiveness of the private companies that, according to the proposal, should be its main users.
. (FR) We know that short sea shipping is an integral part of the European transport system. However, as the Commission report and the report of the Committee on Regional Policy, Transport and Tourism point out, short sea shipping is suffering from a poor public image in terms of its cost, slowness and inefficiency. Nevertheless, this image no longer corresponds to the real situation and this mode of transport can provide solutions to global problems which are prevalent in this area in Europe. I am thinking about traffic congestion problems, and high infrastructure and environmental costs.
During the last few years, progress has also been made and there has been a real increase in short sea shipping: from 1990 to 1997, a 17% increase in the tonnage transported and a 23% increase in the number of tonnes per kilometre.
While there is no doubt about its success, this mode of transport has not yet reached its full potential and maximised its hidden advantages: advantages in terms of cost since it is the most economical mode of transport; advantages in terms of the amount of energy consumed per tonne/kilometre; advantages in terms of efficiency since it is the most efficient mode of transport from the point of view of the amount of investment required in relation to transport capacity; advantages in terms of regional cohesion since it is the most suitable mode for servicing the peripheral regions of Europe; advantages in terms of the environment since it causes less pollution than mainland traffic; and advantages in terms of intermodal transport since it is an ideal way of developing multimodal transport.
We must therefore act quickly in order to contribute to its development. In particular, we will have to develop joint investment programmes.
One of the priorities will have to be to increase the efficiency of port operations and reduce waiting times in ports.
I would stress the fact that the public authorities have a major role to play at regional level, as well as national and European level.
However, two points in my fellow Member' s report pose a problem for me.
They concern the proposal which seeks to draw up a list of ports which are particularly suitable for short sea shipping. Drawing up such a list seems unnecessary to me and, in particular, runs the risk of penalising those ports which are not yet entirely suitable, but which are being converted for this purpose.
Moreover, a 'one­stop­shop' approach to the transport logistics services offered to end users is proposed. While I am in favour of the idea that we need to find the means to set up an information system, I am against the service being centralised by a large port, which is already in a dominant market position.
Finally, I would have liked the report to have included the proposal made by the Committee on Industry, External Trade, Research and Energy, according to which short sea shipping must be considered neither as an alternative to road transport nor as a competitive system. The European Commission should therefore develop an intermodal strategy to achieve complementarity between the modes of transport.
In this context and with this in mind, the Member States should harmonise current legislation in order to prevent it from representing an obstacle to continuity between short sea shipping and mainland traffic, particularly as regards the total weight of rolling stock.
The proposal which is being put forward to us today therefore represents an important step in the right direction in the area of short sea shipping.
However, we still have a long way to go.
Combating serious environmental crime
The next item is the debate on the report (A5-0178/2000) by Mr Di Lello Finuoli, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Kingdom of Denmark with a view to the adoption of a Council Framework Decision on combating serious environmental crime [5343/2000 - C5-0078/2000 - 2000/0801(CNS)]
Mr President, the framework decision put forward by the Council merely reproduces the Council of Europe Convention of 1998 on the prevention of environmental crime, a Convention which has not yet been ratified by any of the Member States of the Council of Europe. The sole purpose of this proposal for a framework decision is to speed things up, at least with regard to the 15 Member States.
In almost every country environmental laws are based almost entirely on very small fines, and this encourages those who are destroying the environment to maximise their profits by trying to avoid using all the modern techniques available to protect the environment. And so, in recent years we have witnessed major disasters such as that of the Erika, which was a rust bucket used to transport crude oil by sea, or the pollution of the Danube with cyanide from Romanian mines. And all this because, as I was saying, these big companies are guaranteed impunity, with the aim of maximising profits.
First of all, this framework decision allows European countries to raise fines to make this offence - environmental crime - unprofitable. Indeed, until such time as environmental crime is paid for by the community and not by individuals, there is no hope of protecting the environment.
Another area where this framework decision impacts is that of encouraging European countries to adopt sanctions, or at least a system making environmental crime a punishable offence for legal persons. Few European countries provide for the liability of legal persons in their criminal law, but others are taking steps towards this. Italy too, in revising the new penal code, intends to make legal persons punishable, because today serious environmental crime is not committed by individuals but by large multinationals, which cause huge disasters simply because they do not invest in prevention.
European countries should agree on fairly general regulations soon and, in any case, raise fines so that these offences are not paid for out of the community' s pocket.
Another important aspect is the cooperation that this framework decision will bring about between countries: an information network enabling a rapid exchange of information and an agreement which requires environmental crime to be considered as a crime that may lead to extradition or for example the confiscation of property and profits, and which, in any case, makes these offences unprofitable. I would just like to point out that the committee approved this report almost unanimously, with only one abstention, and all the political groups, from the PPE to the PSE to the Greens, contributed to improving it.
This report therefore expresses the point of view of the Committee on Citizens' Freedoms, and, we hope, expresses the point of view of the European Parliament, which must ensure that the European countries at last adopt effective legislation on the protection of the environment.
draftsperson of the opinion of the Committee on the Environment, Public Health and Consumer Policy. (SV) Mr President, as draftsperson of the opinion prepared by the Committee on the Environment, Public Health and Consumer Policy on the basis of the Hughes procedure, I am able to say on behalf of the whole Committee that we welcome the Danish initiative which, together with our amendments, was adopted unanimously in the Committee on the Environment, Public Health and Consumer Policy.
We consider that this initiative will be a useful instrument for combating those environmental crimes and their ever more common cross-border consequences which are, of course, a direct threat to the environment and also, therefore, to human beings, animals and plant life.
Serious environmental crimes are a common problem for the Member States because their effects are not confined to individual countries. Therefore, we also ought to be able to take common measures to protect the environment as effectively as possible using the provisions of criminal law. I would point out that this Framework Decision is to be made unanimously in the Council, and it has been agreed that it will be binding upon the Member States. At the same time, it should be remembered that it is the Member States which decide how the results are to be achieved, that is to say which method is to be applied and which course of action adopted.
How is this to happen? Perhaps, for example, through efficient investigations promptly carried out, by sharing the information obtained in this way and by ensuring that these investigations are carried out by staff knowledgeable about the environment. That is extremely important. By means of administrative cooperation between the Member States, it is also possible to obtain such information as can be of use in enabling us to combat environmental crime.
I would also, however, point out something which we also emphasised in the Committee on the Environment, Public Health and Consumer Policy, namely that we must also go in for preventive measures, that is to say measures to be taken before environmental damage has been caused and environmental crimes committed. It is therefore also important for legislation to deal with environmental liability, that is to say the issue of who is liable, and for there to be effective legislation of this kind in the various Member States. More knowledge, pure and simple, about the environment and details of relevant techniques are also, of course, required, as well as information on how to detect environmental crime, on the consequences of this and on the penalties that can be imposed. It is important to try to cooperate as much as possible in this area.
Serious environmental crime is defined in this Framework Decision as 'acts or omissions which, under aggravating circumstances and in breach of the legislation, result in substantial damage to the environment' . It is, of course, open to discussion how the definition in terms of the words 'serious environmental crime' and 'substantial damage' is to be interpreted, but that is no doubt as far as the definition goes, even if it is not recognisable in legislation outside the Member States.
We have looked at this definition of serious environmental crime in the amendments tabled by the Committee on the Environment, Public Health and Consumer Policy. Because the definition is so vague, we consider it important to obtain as wide an area of application as possible in the proposed Framework Decision. Moreover, combating serious environmental crime cannot only apply to private companies but must also apply to administrative crime, that is to say cases where the administrative regimes in the various countries, or in fact the governments, have brought about serious environmental damage either through negligence or irresponsibility. We have tried to include such circumstances by means of Amendment 16.
Another important aspect is what is regarded as 'aggravating circumstances' if the organisation which has caused serious environmental damage has been inadequately insured and has been so, too, in connection with the risks entailed in the particular business. What is at stake here is the issue of liability and the polluter pays principle, as well as the principle that the burden, consequences and risks should not be imposed upon others. This may be found in Amendment 25.
Finally, I just want to say that we are on the way to taking joint action to protect the environment. This Framework Decision is one step, like the Council of Europe' s Convention on the Protection of the Environment through criminal law. The Framework Decision also states that this convention must be ratified as quickly as possible because it is significantly more detailed. These steps are absolutely necessary, I believe, to deter environmental crooks and prevent irresponsible actions which cause serious environmental damage. I am in favour of the Framework Decision and of the amendments which have been tabled.
Mr President, ladies and gentlemen, Commissioner, I must begin by highlighting the excellent work that Mr Di Lello Finuoli has carried out on this report, which received, as he has already said, the almost unanimous support of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. I also wish to praise this initiative by Denmark, which seeks to ensure that a Framework Decision on combating serious environmental crime is approved. We are all aware of the increasing scale and the frequent cross-border effects of this type of crime. I must also mention one of the recent surveys by Eurobarometer, which confirms that the environment, together with security, health and unemployment, is one of the concerns closest to the hearts of the European citizens. We therefore have an obligation to respond to these concerns, in a way that will guarantee the protection of the environment and public health, with a view to improving the quality of our citizens' lives.
The truth requires us to recognise that the European Union has made considerable progress in the area of the environment over the last five years. Today, even from the point of view of the Treaties, we have already seen a balanced and sustained form of development taking place. Under the terms of the Tampere conclusions, environmental crime is one of the areas specifically mentioned, on which efforts must be concentrated in order to establish common definitions, charges and sanctions between the various national criminal laws.
There is therefore a crucial need for joint action by the Member States in order to protect the environment under criminal law. We in the Member States are facing a common problem, which, more and more, is having effects which go beyond the borders of the State in which the crimes are committed. This makes it crucial that we implement concerted measures for protecting the environment under criminal law, which are in force right across the territory of the European Union. Either through criminal laws or through severe sanctions - and I stress the adjective severe - which are commensurate with the offence and which act as an effective deterrent.
Furthermore, as Mrs Schörling pointed out, there must also be a global course of preventive action, under which Member States can guarantee that companies whose activities involve a greater risk to the environment and which might have harmful effects on public health are properly informed about the environmental consequences of their activities and that they adopt the appropriate safety measures and precautions. It is therefore imperative that the methods for combating serious environmental crimes are strengthened and coordinated between Member States.
To conclude, I wish to call on the Member States that have not yet signed up to the Council of Europe' s 1998 Convention on the protection of the environment, to adopt, under their national legislation, the necessary measures to do so as quickly as possible.
) Mr President, the harmonisation of Member States' criminal law on combating environmental crime forms a very serious part of the policy to create an area of freedom, security and justice and an essential supplement to any effective environmental policy. I would therefore like to congratulate both the Danish Government on the initiative it has undertaken and the honourable members, Mr Di Lello Finuoli and Mrs Schörling, who have used their texts to broaden and specify the scope of the initiative. Despite the Danish initiative being a positive step in the right direction, it does in fact have its weak points in comparison, for example, with the 1998 Council of Europe Convention. This is because it focuses solely on criminal law and disregards questions of prevention, health, protection of cultural heritage and so forth.
However, despite its weak points and contradictions, the initiative is a positive one because it promotes the creation of a legislative framework which will allow for more coordinated joint action through a stronger Europol, mainly in tackling cross-border environmental crime. It lays down minimum sanctions, particularly for cases in which the environment is sacrificed at the altar of profit. I fully endorse this approach because, as we all know, the punishments laid down for environmental crime are grossly out of proportion with the effect which these crimes have on society as a whole.
However, we feel that the Danish initiative has not properly examined the Member States' legislation and will probably be difficult to implement because of the major discrepancies between them. But I do agree with the reference to the liability of legal persons given that, by definition and by nature, the majority of environmental crimes are committed by corporations and industries. I also feel that the reference to the countries of Central and Eastern Europe is essential as I think that every proposal ought to take account of the prospect of enlargement.
Furthermore, I must stress the need for educating and training the personnel who will be responsible for investigating and prosecuting environmental crimes, the need to highlight preventative measures and the need for all the Member States to ratify the 1998 Convention of the Council of Europe. To date, not one Member State has ratified it. I should also like to stress that the Member States will have to pledge to work together on this extremely important issue.
Mr President, ladies and gentlemen, this is both an incredibly complicated and, at the same time, incredibly important area. It is a logical continuation of the Treaty of Amsterdam and the Council of Ministers' summit in Tampere. It is a classic area requiring cooperation. When we look at the Danish text, as well as at Mr Di Lello Finuoli' s report and Mrs Schörling' s opinion, which are both excellent, we see, however, that it is an extremely complicated area. We must have good coordination between the assistance agreement, which has recently been debated here in the Chamber, and the rules concerning money laundering. I am not completely certain that the instrument is ready in every respect, but I am pleased that the attempt is being made to avoid duplicating the work of the Council of Europe.
We see that there are really three parts to the Danish initiative, plus the demand for ratification of the Council of Europe' s Convention. It is important to have regulations in criminal law so that we can prevent environmental crime. I personally believe that confiscation rules are more important than the demand for strict penalties and severe fines. Experience shows that a very great deal can, in fact, be achieved by means of strict confiscation rules. We have the old saw, 'Crime must not pay' . As Mrs Schörling also pointed out, we must have close cooperation, including when it comes to the rules relating to environmental liability which we are to draw up and which are mentioned in Article 2 (a).
I am pleased that, in the opinion she has drafted, Mrs Schörling also takes up the question of animals, which does not surprise me at all. I think that we in this Chamber should say loudly and clearly that this must be an instrument with which we tackle the disgraceful ways in which animals are transported. We are quite surprised that the Commission, for example, has not set to and wanted to apply the existing rules. Why is the Commission so passive - much more passive than in many other areas - when it comes to being the Guardian of the Treaties on the issue of protecting animals in transit?
Amendments 16 and 19 introduce interesting matters which I doubt would be a part of many other countries' criminal legislation. They concern misleading information provided by local or national authorities, at the same time as the latter, in their turn, have been misled. I think this is something we should study in the future. I see this as a clear illustration of the current questions in Baia Mare and of the investigation which is under way there concerning who is really liable. Who has misled whom? These are very complicated, very interesting and very important questions.
I am also pleased that specific vessels have been cited and that there is also a readiness to apply measures outside the territory of the EU. We should nonetheless be aware that, if we do this, we must also define what constitutes the type of serious environmental crime we are talking about combating.
Mr President. I think it is accepted by most people that the existing laws are much too lenient and it is important that some sort of provision is put in place to ensure that criminal law cases are possible. In the present situation there is no incentive whatsoever either for companies to clean up their act, to take responsibility to ensure that negligence does not occur. This has a knock-on effect on other companies as well.
When it comes to taking legal action it is up to individual citizens themselves to take up these cases and that can be extremely difficult and expensive. Of course, people can be up against big companies with huge amounts of power and resources at their disposal which makes it very very difficult in many cases for them to pursue these cases to the end and ensure that the companies pay the price. They really are criminals who through negligence or through deliberate action are destroying the environment, affecting human health, affecting our flora and fauna and causing in many other ways long-term damage, all in the interest of profit.
Companies that manage land and sea transport, for example, have in many cases absolutely no sense of responsibility and it is essential for some sort of sanctions to be put in place to ensure that they are forced to act responsibly. Governments should provide more information and make clear to the public the scale and effects of environmental crime because many sections of our society are unaware of this. For example in relation to water, soil, our health, flora, fauna and indeed climate, it is extremely important that proper information is made available.
Moreover it is not just companies. Sometimes it is national authorities who are actually flouting the law and behaving in an utterly negligent way. I do not have to go any further than my own country to see that in many cases local authorities and so on are actually responsible themselves for environmental damage. And, when it comes to enforcing the law in relation to companies that are operating in their area, they are negligent in that respect as well.
It seems that profit comes before the interests of the public and the environment. That should not be allowed to continue and authorities who fail to enforce the law should themselves be held liable for the environmental damage caused as a result.
Whether it is deliberate or through negligence, at the end of the day it makes very little difference because the damage is done. In many cases companies use the argument of negligence rather than saying it is deliberate but in fact negligence in its way is deliberate. These firms knew the consequences and they should be held accountable for the complete and total cost of cleaning up the damage that they have caused wherever possible.
The other thing I would like to point out is that there are companies, such as British Nuclear Fuels, who have absolutely no sense of public responsibility or environmental awareness. They have been causing pollution for such a long, long time the length of our coast by polluting the Irish Sea and putting the public in Ireland, and indeed on the west coast of the United Kingdom, at serious risk. You only have to look at what happened in Chernobyl which again was due to a negligent attitude. How long is that going to take to rectify? These situations can no longer be allowed in a world where we should be fully aware of the environmental problems that we are causing. We have the technology, the know-how and the resources to ensure that these things do not happen.
The Erika is another example of negligence. I would also like to support the last speaker who talked about animal transport. This is deliberate exploitation and ill-treatment of animals and should be taken into account as well. On an international level we have seen many many disasters in the past, just to take Bhopal as an example. Cost-cutting and cutting corners caused the biggest environmental disaster in history. That company still has not been held properly and legally responsible. It was taken to court in India. The head of the company was supposed to be arrested and a warrant was issued for his arrest. He absconded to the United States where he has decided to stay and has not come back to face the consequences of his action, even despite warrants from Interpol.
Then there are the issues of forestry and fishing. The malpractice of many fishing activities should be taken into account because it is also an environmental crime which has long-term consequences. It is about time that we all faced up to our responsibilities because we have not only ourselves and our environment to think of but future generations as well. The only way we are going to do that is to ensure that environmental damage is considered one of the most serious crimes in our society.
Mr President, it is not difficult to express one' s support for the analysis that has been put forward in this report. The effects of environmental crime spread into the territory of many countries. The importation and exportation of crimes does not recognise the EU' s external borders. The crimes are often committed by a corporate body. The crimes are often perpetrated in a spirit of profit-making. The perpetrator makes the profit; external costs are left for others to pay. You analysed the situation quite correctly: the environment must be broadly interpreted as people' s health, biodiversity and artistic and cultural heritage. It is not hard to support a policy that makes it easier to combat environmental crime. These crimes must be made unprofitable; they cannot be allowed to have merely financial consequences. They have to be prevented. Publicity is also one way of combating environmental criminality. Why do we not start by publicising, or demanding publicity for, the fact that the Belgian Government allows unclean waste water to run into the river in the city of Brussels?
Mr President, on behalf of the Italian radical members of the Technical Group of Independent Members, I would like to say that the Di Lello Finuoli report certainly contributes to improving Denmark' s initiative, and we therefore congratulate the rapporteur. However, in addition to repeating the positive things that have already been said, it is important to stress some of the limitations of Denmark' s initiative, precisely to help us to take more effective action in the future.
Mrs Karamanou has already made an important point: in reality, the Council is not telling us what the current state of the Member States' laws is. Now, my reaction may well be over-cautious, but I am very suspicious of those who say: let us raise fines, let us increase the sanctions, without, however, telling us what these fines and sanctions are.
I think it would have been appropriate for Denmark and the Council to have also given us a framework of sanctions, so that we could have seen what really are the most serious gaps that need to be filled and the most serious limitations of the European situation. The part on criminal sanctions is, of course, important, and the European legal framework must surely be made consistent. Nevertheless, this is not the only question concerning respect for the environment and environmental disasters: we need to take a more comprehensive view of the matter.
We know, for example, that the levels of pollutant emissions are decreasing in the European Union, and they are decreasing because of the structure underpinning the way the economy operates. Clearly, we also need to intervene with the criminal framework where real crimes are committed, but it is important for the criminal framework to be consistent with the rest of the legislation, administrative sanctions and provisions regulating the economy in order to make the overall framework consistent. Indeed, administrative sanctions, which affect the effective costs of businesses, are often sanctions which have an even stronger preventive effect than criminal sanctions: the person in charge of a business or a company is unlikely to consider the risk of being arrested or of facing criminal sanctions when a tragedy occurs, while on the other hand, it is preferable if he or she is obliged, on a daily basis, to consider the higher expense that polluting processes entail.
Having said that, if, as many of the Members have said, the Council of Europe Convention is more comprehensive and more consistent, perhaps in these cases we should also ask ourselves how the European Union might be able to consider the Council of Europe texts directly in order to make legislation more homogeneous, both within and outside the Union.
I would like to make one final remark about the sensitive matter of the relationship between the State and pollution. We speak of individuals and companies, whereas the state-owned companies or the State itself are often partly responsible for major environmental disasters. This is something which should be taken into account, and I think that the initiative of Denmark and the Council does not do this directly enough.
I will end by extending my congratulations once more to the rapporteur, Mr Di Lello Finuoli.
Mr President, in all decisions and acts, it is sensible first to examine what has already been regulated and what else we are prepared to do or can do. In the Council of Europe - and this has already been echoed by others - a convention was concluded in 1998 to fight international environmental crime. However, most Member States have yet to sign and ratify this "Convention of the Council of Europe on the Protection of the Environment" .
Denmark has proposed that more far-reaching measures be taken at EU level to fight environmental crime. Within the Council of Ministers, the only item which survived in the framework decision was that of criminalisation, and all Denmark' s other ideas have been taken out. As such, the added value of such a framework decision has been nullified, since penalisation was already included in the Council of Europe' s Convention. In more concrete terms, fewer countries have signed up to the framework decision than the Council of Europe' s Convention. Hence it is preferable for various Member States to sign and ratify the Council of Europe' s Convention. Needless to say, I welcome further steps at EU level, such as the Danish proposal. My question to the Council of Ministers is whether it would be prepared to go this extra mile.
The European Parliament, however, is now caught in a dilemma. Should it issue a recommendation with regard to the Danish proposal or with regard to the Council of Ministers' amended proposal? Since we only have the Danish proposal at our disposal, we will use it as our basis, although we wonder whether this is at all useful, because if the Council enforces the watered-down proposal, I for one will argue against laying down any EU framework decision at all.
Concerning the Danish proposal, I would firstly point out that this framework decision should mainly be considered as a supplement to the national approach to environmental crime. This supplement must have a legal framework for an international approach, such as coordination, information exchange, reporting of crimes, central registration and criminal prosecution in international environmental crime.
In order to make clear what does and does not fall within the scope of the framework decision, a sound definition of environmental crime is vital. I principally assent to the formulations proposed by Denmark, although I wonder whether the illegal trade in threatened flora and fauna could be added to the definition.
Even if we can agree on a sound definition, the application will be difficult in practice. Was the Erika disaster an example of environmental crime? And what about the cyanide pollution in Romania? It was a clear case of extensive environmental damage, but do the other criteria apply too? It is important that liability for these acts eventually falls to those responsible. It would be useful if this issue could be included in the White Paper on environmental liability.
Many of the amendments tabled by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs concern editorial changes, some of which are redundant. In my opinion, it is better to give the Danish proposal to the Council our full backing than to propose minor changes of no real consequence. I do, however, support additional ideas, such as providing information on the effects of environmental crime and court rulings.
Mr President, naturally I am interested in the European Commission' s view. Could Commissioner Schreyer clarify this rather odd procedure which we have ended up with?
Mr President, on most occasions when my Irish colleague Mrs McKenna speaks in this House we would disagree, but on an issue like this we have far more in common than that which divides us. I certainly recognise that the greatest environmental disasters occur as a consequence either of irresponsibility or the actions of those who are driven by the profit motive, irrespective of the consequences.
Regrettably such disasters affect many countries at the same time. We know only too well that major environmental disasters respect no international frontiers. In more recent times we experienced the problems caused by the pollution of the Danube with cyanide from Romanian mines, the Erika tanker break-up off the French Atlantic coastline and, from an Irish point of view, the continuing problems caused by Sellafield. And of course in the not-so-distant past there was Chernobyl, the memory of which still haunts us. Events such as this will continue to recur unless and until we establish the "polluter pays" principle in the fullest sense of these words.
Multinational firms will only change their behaviour when they are forced to pay heavily for their misdeeds. They will continue to inflict damage on the environment when the rewards far exceed the punishment. Their attitude is based on the simple belief that implementing restrictive environmental protection either harms their business activities or increases their financial overheads significantly. Furthermore, any meagre fine they will be obliged to pay pales into insignificance when compared to the huge profits that they make.
I therefore welcome this initiative that acknowledges the international nature of environmental damage. It recognises the need for strong punitive sanctions. In particular the criminalisation of environmental damage will send a clear warning to those responsible for it.
If the Danish proposals were to be implemented, those who put unsafe vessels on our seas would think twice. Others, such as the management at Sellafield, who deliberately conceal information and involve themselves in bad practices, be held accountable for their deeds. And the chief executives and managers of the multinationals who make the important decisions displaying the callous disregard for the consequences would face the proposal of not only seeing their businesses maybe in some cases closed down because of heavy fines and seizure of assets and so on, but they themselves could face imprisonment.
I believe that this is a direction in which we must go but I would also like to make one additional point. Proposals and actions in this field should not simply be confined to the territory of the European Union. We have a responsibility to ensure that multinational firms are unable to transport their damage and their behaviour to the developing world because of restrictions that we may place upon them within the European Union. We must also impose standards on European firms that operate in the developing world and seek international cooperation to have tough standards and sanctions applied on a worldwide basis.
Mr President, I would first like to congratulate the Danish Government on taking the initiative to propose the Council framework decision that we are discussing, which aims to equip us with more effective tools for combating serious environmental crime. We also congratulate the rapporteur, Mr. Di Lello Finuoli, who, throughout the negotiation of this initiative, has acted with great clarity and strength in relation to our shared principles and values, but also with prudence and flexibility, which led him to adopt several amendments incorporating various adjustments. We are therefore arriving at a final proposal that we consider to be both reasonable and ambitious.
We welcome the fact that, by means of this framework decision, the European Union is supporting the Convention on the Protection of the Environment through criminal law that was approved in the Council of Europe in 1998 and which has so far not been ratified by enough States to enter into force. In the European Union, only nine Member States have signed it, and only one has so far ratified it, which is still quite scandalous.
My colleague and compatriot Carmen Cerdeira contributed ideas and amendments that are now part of the text on which we are going to vote. I agree with these and would like to highlight four aspects in which I feel that we have succeeded in improving the initial proposal during the parliamentary process.
The first aspect is that it is recognised that a country may act against criminals when the crime against the environment has been committed on its own territory, but also when it has been committed in another country, if the consequences of that crime affect the former.
The second aspect is that this ability to act has been extended and will affect not only crimes that have been committed, but also attempted crimes which, for one reason or another, do not have any effect, but could have had effects.
A third element is that it is applied to legal persons, when they are responsible, as it is they, rather than individuals, that commit the vast majority of serious environmental crimes.
The fourth element that I wish to highlight is that the financial and other penalties imposed for such crimes will always have to be greater than the benefit that the perpetrators would gain from them. This will put an end to a situation in which, in many cases, it is not only cheap but actually profitable for them to commit a crime.
This is a good document, which we hope will be effective, but we also need to be committed to it.
Mr President, I would first like to join in congratulating the rapporteur, Mr Di Lello Finuoli, on his work. I am pleased with this initiative from the Danish Government, which is based on the new procedure established in the Treaty of Amsterdam, in order to deal with the matter of ensuring better and greater protection for the environment in the European Union, something which should obviously not be limited by borders within the Union. My colleague, Mrs Thors, has already expressed our favourable position with regard both to the report and to the amendments tabled by the respective committees, and I will therefore focus on three points.
For some time, I have been trying to ensure that the Commission deals appropriately with European forests, and I have seen the problems that have arisen as a result of the need to deal in a variety of ways with this issue which has a clear environmental dimension. The first difficulty that I see in truly applying this proposal is in categorising environmental crimes, given the diversity within the Union.
The second matter is the need to consider the international dimension of the crime. We have seen how difficult it is to find out who is ultimately responsible for many large-scale environmental crimes, but, furthermore, the set of legal responsibilities of the entities who, ultimately, appear to be responsible, really makes it very difficult to actually deal with these crimes from a criminal point of view. I think that this will be an important task for the Commission. We have to prevent criminal responsibilities from being blurred.
Thirdly, Mr President, I just want to say that it is essential that the field of justice and home affairs be communitised in the European Union, and this proposal demonstrates that.
Mr President, we in the United Left welcome this initiative from Denmark concerning the penalties which should result from environmental crime. Clearly, there are quite a lot of Member States which have problems imposing effective penalties for this type of crime.
In my own country, Sweden, a great many reports of environmental crimes are now being made. It is remarkable, however, how small a proportion of the reports subsequently lead to guilty verdicts. When one looks at the consequences of these judgements, it has to be said that they are fairly light in many cases. I do not think that this is in any way unique to Sweden. These problems certainly exist in a number of Member States, and there are certainly many different reasons for this. One reason may be a lack of knowledge and of resources for investigating environmental crimes through the legal system. At the same time, there is also still an outmoded view that environmental crimes are not as serious as other crimes and that environmental laws are not as binding as other laws. If that is the case, then that is, of course, quite unacceptable. Major financial interests are often at stake.
At present, it pays to commit environmental crimes because the risk of having a penalty imposed is so small. What is perhaps most remarkable about this is that there are so few countries which can sue legal persons and hold companies liable. Altering this state of affairs is perhaps the most important change which can be made.
Obviously, this is, in the first place, a responsibility of the Member States, and there should be international cooperation in this area.
Coordination as a result of this initiative is, of course, also necessary. In addition to the fact that coordination reinforces the work done by the Member States, I would emphasise three other reasons for engaging in this. The first is that many environmental crimes have international consequences, something which many people have emphasised in the course of the debate. The second reason is that, if this Danish initiative is implemented, it will facilitate pan-European environmental cooperation in the Council of Europe and perhaps enable this convention to be complied with. The third reason is that we all know that environmental law is that area of EC law which is least complied with. An initiative like this might also lead to EC law being better observed in the environmental area which is absolutely necessary if we consider how certain directives are followed.
Mr President, ladies and gentlemen, Save the Planet! This is a mission which we have to accomplish. Sustainability is a really important concept, particularly in times like these. We should try to set an example because the environment is a really important criterion for future generations.
However, I should particularly like to come back to Amendment No 3, which concerns the profit motive. The profit motive is also something completely natural and sensible. Companies in the red or countries which get into debt cannot pay the salaries which are desirable for employees and civil servants. We are in favour of high salaries, so we also need to make profits.
At the end of the day, I also support small and medium-sized enterprises. There are 18 million of them in the European Union, on which jobs directly depend. Whether profits or long-term losses are made threatens the company' s existence and in particular, also the jobs it creates.
I should now like to come to Amendment No 8 and point out that criminal law is obviously not like occupational practice legislation. I would have liked us to have obtained at least an opinion on this from the Committee on Legal Affairs and the Internal Market because such issues are, after all, extremely important in principle and in my view, the Committee on the Environment, Public Health and Consumer Policy cannot deal with them conclusively on its own.
I should also like to make it clear that the company' s obligation to gain trust must be defined or interpreted in such a way that it must of course relate to the rules concerning the extent of the authorisation for the plant. The individual company must, of course, be aware of the rules, so that it can then also comply with them.
On Amendment No 19, I should like to say that it can obviously only be taken to mean deliberately providing misleading information, and Amendment No 20 obviously only deals with financial gain. On Amendment No 25, I should like to say that within the insurance industry it is in fact still not possible to calculate or insure pure environmental damage. We would need it to be defined precisely.
I believe, nevertheless, that this proposal is by and large very sensible, especially when we think of enlargement with Central and Eastern European countries. If we create a legal framework for the future now, it could be very useful to our thinking on the environment.
However, I am of the opinion that the criminal sanctions should first and foremost only be applied in the case of criminal intent or persistent gross negligence. The threat of imprisonment is an approach that really threatens a person' s livelihood! I should not like to put a worker behind bars and threaten his livelihood because on one occasion, he acts with gross negligence by not turning off a tap. I would therefore suggest that we are extremely cautious with these criteria because this is obviously a very sensitive area.
We should also think very carefully how to optimise the best practice method in this instance, that is to say, best practice and benchmarking and offering incentives are an important basis particularly for environmental protection. The European Union, in particular, has shown that a great deal can be achieved in this respect with numerous incentives, research and development, and consultation. However, training and certification are obviously necessary too. We have already spoken about EMAS this week. If we follow this positive route via incentives, then we will really be protecting our planet.
Mr President, speaking on behalf of the Socialist Group on this Danish initiative for a framework directive on combating environmental crime, I must say that I support the principle of this initiative. Environmental crime, whether it be the illegal trade in endangered species of flora and fauna or their products, or whether it be the illegal export and dumping of toxic waste in other countries, either inside or outside the European Union, is a growing and increasingly a cross-border problem.
Those engaged in these crimes in the search for profit hide within the interstices of European law. This cannot be allowed to continue. It is important that we have legislation in place to protect us against serious environmental crime before we see further enlargement of the European Union.
At the moment, we have nothing to combat these crimes but derisory financial penalties. We must impose prison sentences as well as serious financial penalties and orders for restitution when people are found guilty of environmental crimes. We must identify as culprits not the victims who drive the lorries full of toxic waste, or hawk the products which threaten species, but those who make the decisions and who supply the goods, the big men and women rather than the little men and women.
As usual, of course, the devil is in the detail. The Danes want harmonisation in criminal law, increased European cooperation, a register of expertise and know-how and the use of Europol. Some difficulties exist in resolving all of these to the satisfaction of the 15 Member States of the Union. All can be resolved, but some will have to wait. It is probably too early at this stage, for example, to widen Europol' s remit without overloading the work of this important organisation.
This proposal suffers from the same problems we have too often in the European Union. Without increased resources, Europol' s capabilities are limited, but I congratulate Mr Di Lello Finuoli on his report.
Mr President, yesterday we debated and voted on a report from the Committee on Petitions. This year that Committee has dealt with a thousand complaints from citizens. Forty percent of those one thousand complaints are associated with violations of Community environmental law. Given these complaints we can appreciate the need for the proposal that we are examining, a Council proposal at the request of the Kingdom of Denmark, and also the need to approve the reports by Mr Di Lello Finuoli and by Mrs Schörling, from the Committee on the Environment, Public Health and Consumer Policy.
I believe that this report covers three important aspects. Firstly, the request that the Council of Europe Convention on the Environment should not only be signed, but also that it should be ratified. No state has ratified the convention so far, but that is not contradictory with adopting this report here today. The report gives a quite correct definition of the parameters that are useful for defining the crime: repeated violations of Community law, the seriousness of the damage and, in some cases, putting profits before any other consideration. We believe that the crimes are often clearly premeditated. Of course they are, Mr President, even in the case of some environmental crimes that appear to be accidental. I well remember the case of Doñana in Spain or of the Danube. It was obvious that a reservoir containing such a large quantity of dangerous products near to a natural park such as Doñana could cause an accident at any time.
Secondly, Mr President, I feel that penalties are essential. I am in no doubt about this. Some of the Members here today shed doubt on the need for penalties. I do not. I think that even the 'polluter pays' principle is a partial one. Sometimes there are those who prefer to pollute and pay a small amount, which is much less than the profits that they will gain from committing the crime. Penalties are therefore essential, and they need to be designed to act as a deterrent and to be proportional to the damage to citizens' quality of life.
Thirdly, the natural environment should be regenerated. Mr President, is it not acceptable that, in the case of Doñana, public money should be being used to regenerate the area, while the company that caused the major damage has only contributed a small proportion? It is therefore essential to regenerate the damaged environment, and also for legal persons to be liable. Only in the United Kingdom, Finland, and Denmark are there rules that enable legal persons to be held liable.
To conclude, Mr President, I would like to mention cooperation between states, which is essential. In the Committee on Petitions, we are aware of the terrible frustration felt by those citizens who take the trouble to report environmental crimes and see that, in Europe, we are incapable of coming to their aid in order to improve the natural environment in which they live and to prevent these crimes.
Mr President, Commissioner, ladies and gentlemen, many thanks to Denmark for this excellent initiative, and thanks too to the rapporteur for the good work. It is definitely so that when the fines are small, environmental crime becomes lucrative. But we have to remember that this branch of criminality also affects people, people within and outside the workplace. The framework decision would prevent this sort of crime from being profitable. In my opinion, however, the multinational giants are the big problem, and co-operation between the authorities is needed in this area, also so that these regulations might enter into force before enlargement.
The worst environmental crimes are those perpetrated by companies, for which it is just part of their business. Some of these are repeatedly found guilty of these crimes. It is just this repeated, intentional, environmentally criminal activity that is what we should be looking into. I hope that the Commission will make a public register of such companies, as for them it has become just a part of their business. Consumers and people in general could then bring public opinion to bear on the situation. I come from a country where we can initiate criminal proceedings against a corporate body, and that has had an impact and preventive effect there. It is obvious that the director of a company will take a more serious view of the environment, as it is possible that he will end up isolated from it as a result of having gone to prison for criminally abusing it. I therefore think that when people start having to face the consequences, progress will be made in the matter both within the Union and in other respects.
Mr President, like everyone else, I want to join in the praise of the Danish Government which has taken this initiative. It goes to show that there can be aggressive and progressive action in the Council when it comes specifically to environmental questions. As we know, conscious and intentional misconduct by companies and individuals in environmental matters not only puts our countryside at risk but also endangers people' s lives.
I am quite convinced that if anyone says the word Teckomatorp in my country, Sweden, then everyone - or at any rate the majority of people - knows what the word signifies, even though it is an environmental crime which was committed more than 20 years ago. It concerned a company which did not manage to deal with its poisonous waste but chose instead to bury it in the ground and in that way put a whole district at risk. Unfortunately, Teckomatorp is not the only event of this kind, and many representatives here in Parliament have also witnessed other events which have occurred since then, not to mention the situation - akin to that in the Wild West - which prevails on our high seas.
Obviously, we must regard environmental crimes as seriously as we regard all other criminal acts. Common definitions of environmental crime are therefore also needed. I agreed with the draftsperson of the Committee on the Environment, Public Health and Consumer Policy, Mrs Schörling, that, in order to prevent environmental crime, we also need effective legislation governing environmental liability. Preventive measures are the best way of guarding against further crimes against our environment.
If we are to be able to investigate suspected environmental crimes efficiently and well, special knowledge is also required on the part of both police and prosecutors. Otherwise, there is a danger of these crimes' not being properly investigated. If these crimes are not detected quickly, they can remain unsolved or perhaps not have anything done about them at all.
In the few seconds I have left, I want to address the Commission directly with the request which, among others, Mrs Thors and Mrs McKenna mentioned in connection with the transport of livestock, instances of which occur every day within the Union and which are perhaps the most obvious environmental crimes we face today. I should like the Commissioner to take this issue seriously on board and ensure that we get something done about the current situation. I really believe we have the citizens of the entire Union behind us when it comes to doing something about the dreadful ways in which livestock are transported.
Mr President, honourable Members, I think I can say with regard to your last request that I would be happy to accept it along these lines. The Commission takes the view that the initiative of the Kingdom of Denmark for a Council Framework Decision basically consists of two parts. The first part should lead to any serious culpable breach of environmental legislation within the Community being punishable with criminal sanctions which are effective and act as a deterrent. It puts forward a minimum standard with regard to criminal acts. The initiative mainly focuses on this part, which in essence corresponds to the provisions of a convention which was adopted by the Council of Europe in November 1998. Unfortunately, none of the Member States - and this has also been pointed out several times here - has ratified this convention yet. I can therefore understand Denmark' s initiative, which now seeks to deal with this issue afresh within the framework of the Community powers.
The second part, on the other hand, contains provisions on improving cooperation and the exchange of information between the law enforcement authorities and the courts of law of the Member States. There is a lot to be said for an all­embracing approach to such issues of legal assistance and improved cooperation within the judicial field that is not limited just to environmental law. In accordance with this, a Council working group - one speaker has gone into it already - is currently working just on the first part of the initiative, that is, on substantive criminal law.
There are already several initiatives and proposals on improving cooperation in criminal law matters, which are not limited to environmental criminal law. A primary aim of the Treaty of Amsterdam and one of the Communities' general objectives is to improve mutual legal assistance, the exchange of information and other forms of cooperation between the courts and the public prosecution authorities of the Member States, in order to create a genuine area of freedom, security and justice.
What we need for this are very clear and transparent provisions, which are easy to deal with, and to which the individual authorities can quickly refer when applying the law. The Commission takes the view that in order to achieve this and counteract fragmentation within the field of justice, the rules on legal assistance should have as much general applicability as possible. Special provisions, such as in environmental law, should only be made when required and as an exception. With this in mind, the European Judicial Network was established in 1998 through a joint action. It has started its work and is developing many activities to make legal assistance and the exchange of information easier. Of course, the Commission takes the view that this must be developed further.
As well as the international convention already in existence on legal assistance and mutual recognition of judgements, further Community actions are planned in this area.
The Commission very much welcomes the first part of Denmark' s initiative. Until now, the environment has certainly not been protected as legal property by criminal law in all Member States. While some Member States have specified particular environmental offences in their criminal law, this is not the case with others. A serious breach of environmental law is therefore not necessarily punishable in every Member State. This is then naturally to some extent an incentive for cross­border environmental crimes.
The overall lack of enforcement in environmental protection cannot, of course, be corrected by criminal law measures alone, but here too, this framework decision would certainly provide new impetus. In the Committee on the Environment, Public Health and Consumer Policy and the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, the question has already been raised as to whether the existing Community law of the first pillar already contains adequate obligations for the Member States. On this subject, it must be said that the instruments of the first pillar frequently provide for sanctions, but these do not necessarily need to be in the form of criminal law. Under the first pillar, it is in principle up to the Member States whether they regard sanctions of administrative law as adequate or whether they take up the sharper sword of criminal law.
I would like to mention one point, which still appears problematic from the Commission' s point of view, and which has also been mentioned in different speeches here, and that is the question of the punishability of legal persons. The Danish initiative provides that legal persons must be made responsible under criminal law for serious environmental offences. In the Commission' s view, however, account must be taken of the mature legislation of some Member States, which generally rules out punishing legal persons.
Comparable provisions of Community law merely provide that sanctions should be imposed on legal persons, which may then be entirely in the form of administrative law, and - as has rightly been said repeatedly - that the material damage caused is then punished by financial penalties. This is also included. On the question of financial penalties, I should once again like to point out the significance of the Green Paper - which the Commission published a few months ago - on environmental liability, which ultimately aims to include the environmental damage caused.
In the interest of the initiative' s chances of implementation, it may well be advisable to proceed in this case by talking about responsibility of legal persons without using the words "under criminal law" . Irrespective of this, however, the persons responsible for serious environmental offences should, of course, also be subject to criminal law. There was in fact unanimous agreement on this in this very interesting debate.
To conclude, may I say, on behalf of the Commission, that, unfortunately, we are repeatedly having to instigate infringement proceedings against Member States in matters of environmental law, and there is a large number of infringement proceedings pending in this self-same sector. Unfortunately, this gives the overall impression that perhaps many Member States do not take the area of environmental protection and environmental law so seriously after all. Against this background, the Danish initiative is very noteworthy and significant from the Commission' s point of view.
Thank you very much, Mrs Schreyer.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Explanations of vote
Mr President, Commissioner, ladies and gentlemen, we were more than happy to endorse this report, because we believe that environmental crime is still being underestimated, that its effects often go undetected and liability is sometimes difficult to establish.
The dioxin scandal in Belgium started with the illegal dumping of a few litres of toxic spent oil from transformers which ended up in animal feed. In some cases, environmental crimes are not detected or are detected when it is too late. Often, environmental officials draw up official reports which are subsequently 'filed away' within the legal system. After all, fighting and prosecuting environmental crimes is not a priority for many Member States. At any rate, cooperation in terms of criminal prosecution at European level still leaves a great deal to be desired. This was once again borne out in this report.
We have established that as yet, Europol has no authority whatsoever to act. What is more, the majority of Member States still need to ratify the Council of Europe' s 1998 Convention and environmental crimes are still not being penalised adequately in many countries.
If Europe wants to prevent and fight environmental crime effectively, Member States will need to adopt a consistent approach and will need to accept the instruments required to achieve this.
Mr President, this time I shall speak not only as representative of the Pensioners' Party, but also as a former sailor, because both the measures that we have discussed this morning concern the sea: the first, short sea shipping and the other, the environment, and the sea is often the victim of environmental crime.
This morning, a pensioner telephoned me from Liguria and said: "It is really hot. I wanted to go swimming but I had to come home straight away because the sea was very polluted and full of tar. So what are you doing for those of us who live in Liguria, in Genoa, and although we have the sea, it is polluted?" "Do not worry" , I said, "Today is Friday 7 July. On Fridays we normally discuss fish, and today we are discussing the sea."
Now, just as I voted for the measure on short sea shipping ports - and I hope these will include Genoa, Imperia, Savona, Toulon and Marseilles - I also voted for the measure on cleaning up the sea, which is so important for pensioners and people who live on the coast.
Mr President, I came into the Chamber to vote against this report as a protest against the misleading and inaccurate comments made by Mrs McKenna in relation to the management of the nuclear reprocessing plant at Sellafield in the United Kingdom. I see that Mrs McKenna felt so strongly about the matter herself that she did not bother to attend the vote. I can only hope that the rest of the debate and the report are more accurate than Mrs McKenna.
Approval of the Minutes of the previous sitting
We will now proceed to the approval of the Minutes from yesterday' s sitting.
Are there any comments?
Mr President, yesterday, I gave an explanation of vote in writing on trafficking in human beings, and there is no record of it in the Minutes.
It will be duly corrected, Mrs Laguiller.
Mr President, it is only about a correction concerning the verbatim report of proceedings for Wednesday' s sitting. That is to say, I have just learnt about this report and discovered the following in the process: I was interrupted by rounds of applause and heckling several times during my speech on the Radwan report about the European Central Bank' s annual report, particularly after the speeches made by several former communists from the GDR, when I described as absolute rubbish the solutions which they - the people who ruined an entire country - have put forward again here, and when I pointed out how important the European Central Bank' s independence is, particularly in view of nine out of twelve national governments in Euroland being red­pink­green.
There is no record of this in the verbatim report of proceedings. Neither can I find any record in the verbatim report of my statement that it would be better for the strength of the euro if the electorate were to give the red-green governments, of which there are too many, their marching orders rather than imposing political sanctions against Austria. These represent an attempt to manipulate an election result that brought a government to power, which is now trying to create grey markets after 30 years of a socialist web of patronage and nepotism.
(The President cut the speaker off)
Mrs Lulling, we are approving the Minutes. The President has taken note of your correction to the Verbatim Report of Proceedings, and Parliament' s enthusiasm for your comments will be duly noted in the Minutes.
(The Minutes were approved)
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 10.40 a.m.)